Citation Nr: 0601805	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the feet, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1949 to September 1953.  This appeal is before the 
Board of Veterans' Appeals (Board) from a May 2002 rating 
decision of the Waco, Texas Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In June 
2004 the case was remanded for development of evidence.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran alleges that he sustained cold injuries of both 
feet while serving in Korea in the winter of 1953.  He states 
that he had tingling, numbness, pain, and paleness in his 
feet and lower legs at the time, and was sent to a dispensary 
where he was seen by a medic.  He was placed on bedrest, and 
then returned to duty.  He reports a history of tingling, 
pain, and numbness in his feet and lower legs ever since that 
incident.

The record shows that the veteran served in Korea during the 
winter (and presumably was exposed to cold weather).  
However, his service medical records are silent for 
complaints, findings, or treatment pertaining to cold injury.  
On examination for separation from service, his feet and 
lower extremities and vascular and neurological evaluations 
were normal.

The earliest medical documentation of problems involving the 
veteran's lower extremities is in 2001, many years after the 
veteran's service.  Private and VA physicians who examined 
the veteran's lower extremities from 2001 through 2004 have 
noted vascular disorders, skin changes, and sensory changes.  
On VA examination in October 2002, the examiner found that 
the veteran had hammertoes, and stated that the hammertoes 
could be the result of cold injury.  That nexus opinion is 
not stated in terms of the standard of proof legally required 
to establish service connection, i.e., at least as likely as 
not.  The claims file includes conflicting medical evidence 
as to whether any current vascular, skin, or sensory 
disorders are related to cold injury in service, and a VA 
examination is indicated.  [Notably, the previous (June 2004) 
remand stipulated that the RO should arrange for any further 
development, to include examination(s).]

The Board finds that the assembled evidence presents 
circumstances in which a VA examination is necessary.   

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination by 
an appropriate physician to ascertain the 
nature and likely etiology of all alleged 
lower extremity disability(ies) he seeks 
to have service connected as residuals of 
cold injury in service.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
from the veteran the complaints and 
symptoms he attributes to cold injury in 
service, indicate the appropriate 
diagnosis for all such disability found 
on examination, and opine, as to each 
disability diagnosed, whether it is at 
least as likely as not (i.e., a 50 
percent or better likelihood) that such 
disability stems from a cold injury in 
service.  The examiner should also 
comment on the opinions already in the 
record (including the October 2002 VA 
examiner's statement, at p. 2, that the 
veteran has hammertoes which could be the 
result of cold injury), and should 
explain the rationale for all opinions 
given.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


